DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Claims 1-20 are currently pending and are under consideration in this Office Action.

Priority
This present application is a continuation (CON) of 16/376,382 that was filed on 04/05/2019.  16/376,382 is a continuation-in-part (CIP) of 16/269,213 that was filed on 02/06/2019.  16/376,382 also claims priority to provisional application 62/804,518 that was filed on 02/12/2019.  16/269,213 is a CON of 16/223,556 that was filed on 12/18/2018.  16/223,556 is a CON of 15/976,503 that was filed on 05/10/2018.  15/976,503 is a CON of 15/612,665 that was filed on 06/02/2017.  15/612,665 is a CON of 15/163,111 that was filed on 05/24/2016.  15/163,111 claims priority to provisional application 62/271,107 that was filed on 12/22/2015.  Therefore, this application has an effective filing date of 04/05/2019 for prior art searches.

Information Disclosure Statement
The information disclosure statements (IDSs) that were filed on 07/22/2020 (six (6) IDSs) have been reviewed as recorded in PTO-1449 forms.  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited 
Further, it is relevant to note that in the remarks of the IDSs filed on 07/22/2020 applicants cited application 15/986,166.  The title of this application is “QUICK RELEASE FOLDING PROPELLER BLADES FOR A MODEL AIRCRAFT” and its inventor(s), applicant(s), and assignee(s) do not include any inventor(s), applicant(s), and assignee(s) of this instant application.  Accordingly, it is unclear as to the correlation between this instant application and the application 15/986,166.  Appropriate clarification is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites a “method of administering tramadol for treating pain via an intravenous dosing regimen, comprising intravenously administering a first dose of tramadol to a human patient in an amount of about 60 mg; and concurrently administering an intravenous dose of ketorolac tromethamine in an amount of about 10 mg to about 30 mg; and thereafter intravenously administering the doses of tramadol and acetaminophen about every 6 hours until the patient no longer requires treatment with intravenous tramadol, wherein the tramadol is tramadol base or a pharmaceutically acceptable salt of tramadol, such that the intravenous dosing regimen provides a Cmax of tramadol which is similar to the Cmax of an oral dose of 100 mg tramadol HCI given every 6 hours at steady-state”.  The limitation of ‘thereafter intravenously administering the doses of tramadol and acetaminophen about every 6 hours until the patient no longer requires treatment with intravenous tramadol’ is vague and indefinite because it is unclear when ‘acetaminophen’ and/or the combination of ‘ tramadol and acetaminophen’ were administered.  The instant specification disclose that “In certain embodiments, the parenteral treatments of tramadol/ketorolac described herein are supplemented with a further concomitant dose of acetaminophen” (para. [0090] on pg. 20); and “In embodiments of the present invention in which a dose of intravenous acetaminophen is added to the dose of tramadol/NSAID (e.g., ketorolac), the dose of acetaminophen administered may be from about 100 mg to about 1000 mg. The dose of acetaminophen may be administered at the same time(s) as the dose of intravenous tramadol/NSAID” (para. [0090] on pg. 21).  Therefore, it is unclear as to the metes and bounds of the instant claimed treatment methodology as a whole, and claim 16 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 19 recites a “kit, comprising a vial containing an intravenous dose of tramadol or a pharmaceutically acceptable salt thereof in an amount from about 45 mg to about 80 mg (based on the hydrochloride salt); and a vial containing an intravenous dose of ketorolac tromethamine in an amount from about 10 mg to about 30 mg”.  The limitation of ‘an intravenous dose of tramadol or a pharmaceutically acceptable salt thereof in an amount from about 45 mg to about 80 mg (based on the hydrochloride salt)’ is vague and indefinite because it is unclear as to their metes and bounds.  Here, the phrase of ‘an intravenous dose of tramadol or a pharmaceutically acceptable salt thereof in an amount from about 45 mg to about 80 mg’ is a definite expression, and as a result, the addition of ‘(based on the hydrochloride salt)’ to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  Thus, claim 19 and its dependent claim are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 recites a “kit, comprising a vial containing an intravenous dose of tramadol or a pharmaceutically acceptable salt thereof in an amount from about 45 mg to about 80 mg (based on the hydrochloride salt); and a vial containing an intravenous dose of ketorolac tromethamine in an amount from about 10 mg to about 30 mg”.  Claim 20 recites the ‘kit of claim 19, which contains additional doses of tramadol and ketorolac tromethamine’.  Therefore, claim 20 fails to further limit the subject matter of the claim upon which it depends since each vial as recited by claim 19 contained specific amount of the claimed active agents. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103








In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pergolizzi et al. (US 9,421,191 B2).
For claims 19 and 20, Pergolizzi et al. claim a pharmaceutical composition for parenteral administration comprising: an aqueous solution comprising ketorolac or a pharmaceutically acceptable salt thereof in an amount from about 0.1 mg/mL to about 10 mg/mL; an amount from about 0.1 mg/mL to about 5 mg/mL; wherein the pharmaceutically acceptable salt is ketorolac tromethamine; and wherein the composition is contained in a pharmaceutically acceptable container selected from the group consisting of intravenous bags and intravenous bottles (Claims 1, 4, and 6).  Pergolizzi et al. also disclose that (i) the ketorolac or a pharmaceutically acceptable salt thereof is present in the formulation in an amount from about 0.01 mg/mL to about 10 mg/mL, from about 0.1 mg/mL to about 5 mg/mL, from about 0.25 mg/mL to about 1 mg/mL, or about 0.3 mg/mL, or about 0.4 mg/mL, or about 0.5 mg/mL, or about 0.6 mg/mL, or about 0.7 mg/mL, or about 0.8 mg/mL, or about 0.9 mg/mL (col. 5, lines 4-10); (ii) the bags can also be used to house ketorolac and another active agent separately (col. 8, lines 3-7); (iii) the parenteral ketorolac formulations of the present invention can also include an amount of an opioid analgesic that include tramadol (col. 8, lines 16 thru col. 9, line 3).
While Pergolizzi et al. do not explicitly disclose the amount of ketorolac tromethamine as recited by instant claims 19 and 20, Pergolizzi et al. claim the amount of ketorolac tromethamine from about 0.1 mg/mL to about 10 mg/mL, from about 0.1 mg/mL to about 5 mg/mL (Claims 1 and 4); and also disclose that the amount can also be from about 0.25 mg/mL to about 1 mg/mL, or about 0.3 mg/mL, or about 0.4 mg/mL, or about 0.5 mg/mL, or about 0.6 mg/mL, or about 0.7 mg/mL, or about 0.8 mg/mL, or about 0.9 prima facie case of obviousness exists. As recognized by MPEP § 2144.05(I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934);… In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018) (the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.). 
While Pergolizzi et al. do not explicitly disclose the amount of tramadol as recited by instant claims 19 and 20, it is recognized in the pharmaceutical art that the i.v. doses of tramadol includes 50 mg (see applicant admitted prior art (APA) of the present specification on para. [004] of pg. 2).  This amount lies inside the amount of tramadol as recited by instant claims 19 and 20.  As recognized by MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in 
While Pergolizzi et al. do not explicitly disclose a pharmaceutical package/kit wherein each vials contains a single active agent as recited by instant claim 19, Pergolizzi et al. claim that the composition is contained in a pharmaceutically acceptable container selected from the group consisting of intravenous bags and intravenous bottles (Claim 1); and also disclose that the bags can also be used to house ketorolac and another active agent separately (col. 8, lines 3-7).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to package the pharmaceutical composition of Pergolizzi et al. in a pharmaceutical package/kit wherein each vials contains a single active agent as recited by instant claim 19.  A person of ordinary skill in the art would have been motivated to do so because packaging parenteral formulations in container system such as ampoules, vials, syringes, cartridges, bottles, and bags is a well-understood, routine, and conventional activity for those in the field of pharmaceuticals.  See Remington: The Science and Practice of Pharmacy (21st Edition, 2005, see especially pgs. 809-813; A copy has not been provided because the book is too large and it is publically accessible at any libraries); Guth et al. (US Patent 4,658,957); and Brenneman (US 5,466,220).  Further, for pharmaceutical composition containing more than one active agents, it is recognized in the pharmaceutical art that packaging each active agents in separate container would enable each parenteral 
Therefore, the teachings of Pergolizzi et al. do render the invention of the instant claims prima facie obvious.
	
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-15 and 19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-15 and 19 of prior U.S. Patent No. 10,729,645. This is a statutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
July 15, 2021